Citation Nr: 1804617	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  15-28 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to September 1967, with meritorious service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In May 2017, the Board remanded these matters for additional development.

The Board also remanded the issues of entitlement to service connection for testicular and bilateral hip disabilities.  An October 2017 rating decision subsequently granted service connection for those disabilities.  Consequently, those issues are no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for prostate and psychiatric disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

At no time during the pendency of this claim has the Veteran had a heart disability for VA purposes.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C. §§ 5103 and 5103A (2012) have been met. By correspondence dated in July 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, of the information that he was responsible for providing, of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates. 

The Veteran's service treatment records (STRs) and postservice treatment records have been secured.  The RO arranged for VA heart examinations in July 2012 and February 2015.  The Board finds that these reports of examination are adequate for rating purposes as they contain sufficient clinical findings and informed discussion of the pertinent history and features of the disability on appeal to constitute probative medical evidence adequate for adjudicating the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.   To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection is available for ischemic heart disease as presumptively associated with exposure to certain herbicide agents under 38 C.F.R. §§ 3.307 and 3.309.  

The Veteran's service treatment records, including his September 1967 service separation examination, do not note any reports, findings, diagnoses, or treatment of a heart disability.

On July 2012 VA heart conditions examination, the examiner considered the Veteran's complaints, reviewed his prior treatment records, and opined that the Veteran did not currently, nor did he ever, have a heart condition. 

In a November 2014 statement, a private doctor listed "hypertensive cardiovascular disease" among the Veteran's current medical diagnoses, and opined that the Veteran's disorders "are more probable than not sec[o]ndary to his military service performance."  No rationale was provided for this opinion.

Similar to the prior VA examination, on February 2015 VA heart conditions examination, the examiner considered the Veteran's complaints, reviewed his prior treatment records, and opined that the Veteran did not currently , nor did he ever, have a heart condition. 

In its May 2017 remand, the Board instructed the RO to obtain any private treatment records from the private physician who provided the November 2014 statement.  In June 2017 correspondence, the RO requested that the Veteran complete a VA Form 21-4142, Authorization to Disclose Information, so that such records could be obtained.  To date, he has not submitted the requested form or the private treatment records.  

The Board notes that VA treatment records dated in January, February, and March 2017 note "Cardiac pacemaker in situ" in the Computerized Problem List.  However, a review of all VA treatment records does not show that the Veteran currently has, or ever had, a pacemaker.

The Board has carefully considered the Veteran's lay statements and finds that he is competent to discuss feelings of pain in his chest.  The Veteran, however, has not been shown to have medical training, and as such, cannot provide a specific diagnosis or etiology as to this symptom; questions of etiology and specific diagnosis are complex and require, in the Board's judgment, medical training.  As such, the Veteran is not capable of opining that his complained of symptom represents a diagnosed heart disability.  Without such a competent diagnosis of relevant disability, service connection is not available.  

Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).   

While the Board acknowledges the November 2014 statement from a private physician noting a diagnosis of hypertensive cardiovascular disease, the medical records currently available to the Board do not support such diagnosis.  Although the Board has provided the Veteran with an opportunity to submit such records himself, or have VA obtain them for him via a VA Form 21-4142, he has not done neither.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Additionally, as discussed above, the notation of a cardiac pacemaker in three VA treatment records is also not supported by the Veteran's overall VA treatment records.  Accordingly, as there is no indication in the record that the Veteran has been diagnosed with a heart disability at any time during the course of this appeal, the claim for service connection for such must be denied.

ORDER

Service connection for a heart disability is denied.


REMAND

The Board finds that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for prostate and psychiatric disabilities.  Specifically, the Board finds that clarifying addendum opinions are necessary to properly address the Veteran's remaining claims.

Service Connection for a Psychiatric Disability

The Veteran initially claimed that his psychiatric disability is due directly to service.  The Veteran's VA treatment records, however, indicate that his psychiatric disability could be related to a number of stressors: his wife's diagnosis of Alzheimer's disease; his loneliness/isolation; and his medical conditions (including his testicular and bilateral hip disabilities).  As mentioned above, an October 2017 rating decision recently granted service connection for the Veteran's testicular and bilateral hip disabilities.  Accordingly, the Board finds that a new VA examination is needed to determine whether the Veteran's psychiatric disability is due to, or aggravated by, these service-connected disabilities.

Service Connection for a Prostate Disability

The Veteran claims that his prostate disability is due to, or caused by service, to include as due to exposure to herbicide agents or, alternatively, as due to repetitive heavy lifting. 

The July 2012 VA examiner opined that the Veteran's prostate hypertrophy is less likely caused by, or a result of, exposure to herbicide agents because the "only condition related to the prostate, and which is included in the list of presumptive illnesses related to Agent Orange exposure, is prostate cancer" and the Veteran does not have prostate cancer.   Although prostate hypertrophy (or benign prostate hypertrophy (BPH)) is not included in 38 C.F.R. § 3.309(e) as a disease associated with exposure to herbicide agents, the Veteran may nonetheless substantiate his claim under that theory of entitlement by competent evidence that his prostate disability is related to such exposure.  See Combee v. Principi, 4 Vet. App. 78 (1993).  As the current record does not include an adequate medical opinion as to whether the Veteran's prostate disability is related to his exposure to herbicide agents in service, a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In a November 2014 statement, a private doctor listed BPH among the Veteran's current medical diagnoses and opined that the Veteran's disorders "are more probable than not sec[o]ndary to his military service performance."  No rationale was provided.

On February 2015 VA prostate cancer examination, the examiner determined that the Veteran does not have prostate cancer.  She opined that the Veteran's diagnosis of BPH is not associated with exposure to herbicide agents; no rationale was provided. 

Pursuant to the Board's May 2017 remand, the RO arranged for a VA examination in June 2017.  The examiner noted that the Veteran served as a cargo handler in service and had to repetitively lift heavy weight during service.  He opined, however, that there is no evidence in medical literature linking repetitive heavy lifting to the posterior development of BPH.

The Board finds that no opinion so far has adequately addressed whether the Veteran's prostate disability is due to, or caused by service, to include as due to exposure to herbicide agents or, alternatively, as due to repetitive heavy lifting.  Accordingly, an addendum opinion is necessary.

Consequently, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he received for the disabilities on appeal and to provide authorizations for VA to obtain records of any such private evaluations or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment identified (i.e., any not already associated with the record).  If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that such private records are received.

The Veteran should be notified of any negative replies, and these replies should also be documented in the claims folder.

2.  The AOJ should specifically obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal.

3.  Thereafter, the AOJ should also arrange for a psychiatric examination of the Veteran to determine the nature and likely causes of his psychiatric disability.  The examiner must review the Veteran's record in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a)  Please identify (by diagnosis) each psychiatric disability entity shown.  Is it at least as likely as not (a 50% or better probability) that the Veteran has posttraumatic stress disorder (PTSD) (related to an alleged stressor event in service that is corroborated by credible supporting evidence)?  If not, the examiner should explain why the Veteran does not meet the criteria for such diagnosis. 

(b)  Regarding each diagnosed psychiatric disability, to include depressive disorder not otherwise specified, generalized anxiety disorder, and PTSD, please opine whether such is it at least as likely as not (defined as a 50% or better probability) related to the Veteran's service.

(c) If not, please opine whether such disability was either caused OR AGGRAVATED (the opinion MUST encompass the concept of aggravation) by the Veteran's service-connected testicular and/or bilateral hip disability.  (Aggravation means the disability increased in severity beyond its natural progression.)

If aggravation is found, the examiner should indicate, to the extent possible, the approximate baseline level of disability before the onset of the aggravation. 

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.) 

4.  The AOJ should then forward the Veteran's record to the December 2015 VA opinion provider for review and an addendum opinion regarding the nature and likely cause of the Veteran's prostate disability. [If that provider is unavailable, the record should be forwarded to another examiner for review and the opinion sought. If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's claims folder must be made available to the opinion provider. Based on a review of the record, the examiner should provide opinions that respond to the following: 

(a) Identify all prostate disabilities diagnosed during the pendency of this appeal.

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's prostate disability either began during or was otherwise caused by his military service, to include as due to exposure to herbicide agents in service and/or as due to repetitive lifting?

The examiner is instructed that the fact that a prostate disability (other than prostate cancer) is not a presumptive disability is NOT, by itself, an adequate explanation for a negative opinion.  Additionally, the fact that medical literature is silent with respect to the association between prostate disabilities and heavy lifting alone is not sufficient for a negative opinion. Instead, the examiner MUST base the opinion on the medical evidence and risk factors as applied to THIS Veteran's individual situation, taking into account his statements specifically with respect to repetitively lifting heavy objects in service.

A detailed explanation (rationale) is requested for all opinions provided, citing to supporting clinical data and/or medical literature, as appropriate. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


